—Motion for counsel fees, costs and disbursements and cross motion for counsel fees, costs, disbursements and sanctions denied. Memorandum: We decline to award either party counsel fees and costs or to impose financial sanctions pursuant to 22 NYCRR 130-1.1. It cannot be said that either party has engaged in frivolous conduct (see, 22 NYCRR 130-1.1 [c]). Furthermore, an application for an award of appellate counsel fees should be addressed to Family Court (see, Family Ct Act § 651 [a]; Domestic Relations Law § 237 [b]; Matter of O’Neil v O’Neil, 193 AD2d 16, 18). Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.